Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the RCE filed on 01/25/2022 and the Examiner’s Amendment.
2.	Claims 1-3, 9-12, 14-15, 18-19 have been amended.
3.	The rejection of claims 1-19 under 35 USC 112 first paragraph has been withdrawn due to the amendment and the remarks filed on 01/25/2022.
4.	The rejection of claims 1-19 under 35 USC second paragraph has been withdrawn due to the amendment of the claims and remarks filed on 02/25/2022.
5.	Claims 1- 7, 10-16 and 19 are allowed.

	EXAMINER’S AMENDMENT	
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carl T. Reed (Reg. No.45,454) on 02/24/2022.
The application has been amended as follows:

In the claims:
Claims 1-2, 6 and 11 has been amended.
Claims 8-9 and 17-18 have been canceled.

The list of all claims is attached in the OA. APPENDIX document named:
Examiner’s Amendment_16686410.



REASON FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation  a method comprising: mapping a test to the first code, wherein the test is also mapped to a second code, wherein the first code is dependent on the second code and wherein the first code is configured to invoke the second code;  identifying the second code based on the mapping of the test to the first code, wherein the second code corresponds to a different part of the application code, and is mapped to the test; performing a risk assessment to identify regression defects; identifying code that the first code is dependent; and identifying tests impacted by changes to the first code before releasing the first  code, as recited in the claim 1. 
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation  a method comprising: mapping the first code to tests, wherein the tests are also mapped to other code including a second code, wherein the first code is dependent on the second code and wherein the first code is configured to invoke the second code; identifying the second code from the mapping and notifying developers of the second code of the first code such that the developers are notified that the first code is dependent on the second code;  performing a risk assessment to identify regression defects; identifying code that the first code is dependent; and identifying tests impacted by changes to the first code before releasing the first  code, as recited in the claims 2 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.



Finnie (US 20160170863) discloses: The computer interprets information included in said scenario by said test framework and deriving properties associated with at least one software application to be generated based on said information interpretation. The computer then generates an executable software application in a programming language, The method then includes generating at least one executable software application in at least one programming language, said software application being adapted to the target system by using said derived software application properties. The method includes triggering execution of said software application thereby obtaining test results, and evaluating said test results.

Balasubramanian (US 20160054983) discloses:  an established coding standard in a code base within an Integrated Development Environment (IDE). Specifically, a non-compliant segment of code, which requires correction, and that was coded by a first developer, is assembled into a stand-alone artifact that is dispatched to a second developer. The code segment is then corrected by the second developer, and the artifact containing the corrected segment is merged back into the code base from whence the segment originated. In one approach, the artifact comprises the code 

Seto (US 20160283362) discloses:  Software Component Recommendation Based on Multiple Trace Runs0004] A recommendation system may identify compatible and incompatible software components, as well as other recommendations, by analyzing a graph of module usage across multiple applications that may use various modules. The graph may identify a module relationship that may be classified as a `hard` relationship defined by being called or incorporated in another module, as well as `soft` relationships that may be identified by being incorporated into an application with another module.
Title: CUTE: A concolic unit testing engine for C, author: K Sen et al, published on 2005

Title: Semantics-based code search, author: SP Reiss, published on 2009.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 

/CHAMELI DAS/Primary Examiner, Art Unit 2196